

116 HRES 909 IH: Supporting an international investigation into the handling by the Government of the People’s Republic of China of COVID–19 and the impact thereof on the people of the United States and other nations.
U.S. House of Representatives
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 909IN THE HOUSE OF REPRESENTATIVESMarch 25, 2020Ms. Stefanik submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting an international investigation into the handling by the Government of the People’s Republic of China of COVID–19 and the impact thereof on the people of the United States and other nations.Whereas the novel coronavirus, hereafter referred to as COVID–19, emerged in the People’s Republic of China and began to spread as early as November 2019;Whereas, by late December, dozens of citizens of the People’s Republic of China had fallen victim to COVID–19;Whereas, on December 30, Wuhan health authorities identified, interrogated, and reprimanded multiple doctors in response to their decisions to warn other Chinese citizens of the danger posed by this new disease;Whereas, on January 1, 2020, the Wuhan Public Security Bureau questioned eight Chinese doctors who had posted information on COVID–19 on WeChat;Whereas, on January 1, the Hubei Provincial Health Commission ordered laboratories to stop testing for COVID–19 and destroy samples of the same;Whereas, on January 2, the Wuhan Institute of Virology mapped the genome of COVID–19 in order to inform development of public health interventions and medical treatments for COVID–19, but the Government of the People’s Republic of China withheld genetic information on COVID–19 until January 9;Whereas, on January 11, the Wuhan Health Commission insisted that there were no new cases of infection by COVID–19;Whereas, on January 13, the first COVID–19 case outside of the People’s Republic of China was announced in Thailand;Whereas, on January 14, the World Health Organization announced that the Government of the People’s Republic of China had seen no clear evidence of human-to-human transmission of the novel coronavirus;Whereas, on January 23, the Government of the People’s Republic of China began to implement quarantine measures to stem the spread of COVID–19, at the same time as the disease had already begun to proliferate throughout the world;Whereas, on March 11, the World Health Organization declared COVID–19 a global pandemic, with 118,000 persons infected and 4,291 dead in 114 different countries at the time of the announcement;Whereas the Government of the People’s Republic of China has argued recently that COVID–19 did not originate in the People’s Republic of China;Whereas the Foreign Ministry of the People’s Republic of China has alleged that the United States Army may have delivered COVID–19 to the city of Wuhan in the People’s Republic of China;Whereas the Foreign Ministry of the People’s Republic of China has said, China’s endeavor to combating [sic] the epidemic has bought time for [international] preparedness; andWhereas a University of Southampton study found that earlier intervention by the Government of the People’s Republic of China could have significantly limited the geographic spread of COVID–19: Now, therefore, be itThat the House of Representatives—(1)condemns the decision by the Government of the People’s Republic of China to hide the emergence and spread of COVID–19 within its borders during the initial weeks of the pandemic;(2)assesses that the decision by the Government of the People’s Republic of China to hide the emergence and spread of COVID–19 during that period almost certainly contributed to the rapid spread of that disease throughout the Indo-Pacific, Europe, and the rest of the world;(3)finds that the Government of the People’s Republic of China should be held accountable for the impact of its decision to hide the emergence and spread of COVID–19 on the lives and livelihoods of the people of the United States and other nations;(4)calls for an international investigation led by public health officials from the United States and other affected nations to determine how the handling by the Government of the People’s Republic of China of the COVID–19 outbreak prior to March 11, 2020, contributed to the emergence of the COVID–19 global pandemic; and(5)calls on the international community to—(A)quantify the harm caused by the handling of the Government of the People’s Republic of China to the health and economic well-being of the people of the United States and other nations; and(B)design a mechanism for delivering compensation from the Government of the People’s Republic of China to all affected nations for the harm caused by its decision to hide the emergence and spread of COVID–19 during the initial weeks of the pandemic.